   Case 1:19-cv-00296-RJJ-RSK ECF No. 1 filed 04/18/19 PageID.1 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                              GRAND RAPIDS DIVISION

                                                     )
GORDON FOOD SERVICE, INC.,
                                                     )
                                                     )
                               Plaintiff,
                                                     )
                                                     )
         v.
                                                     )    Case No.
                                                     )
COSI, INC.,
                                                     )
                                                     )
                               Defendant.
                                                     )

                                            COMPLAINT

         Plaintiff, Gordon Food Service, Inc. (“GFS”), by and through its undersigned counsel, for

its Complaint against Defendant, Cosi, Inc. (“Cosi”), states as follows:

                                            I. PARTIES

         1.     GFS is a corporation organized and existing under the laws of the State of

Michigan and has a principal place of business located at 1300 Gezon Parkway SW, Wyoming,

MI 49509. GFS is the largest family-operated broadline food distribution company in North

America, serving food service operations such as restaurants, schools, universities, and hospitals.

         2.     Cosi is a corporation organized and existing under the laws of the State of

Massachusetts and has a principal place of business located at 500 Rutherford Avenue, Suite

130, Charlestown, MA 02129.

         3.     According to Cosi’s records with the Secretary of State of Massachusetts, Cosi’s

registered agent is CT Corporation System, located at 155 Federal Street, Suite 700, Boston, MA

02110.
   Case 1:19-cv-00296-RJJ-RSK ECF No. 1 filed 04/18/19 PageID.2 Page 2 of 7



                              II. JURISDICTION AND VENUE

        4.      The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332, as the

parties are citizens of different states and the amount in controversy exceeds $75,000. The Court

has supplemental jurisdiction over GFS’s state law claims pursuant to 28 U.S.C. § 1367.

        5.      Venue is proper in the Western District of Michigan pursuant to 28 U.S.C. 1391

as the wrongful acts that are the subject matter of this lawsuit injured GFS in the Western

District of Michigan and a substantial part of the events or omissions giving rise to GFS’ claims

occurred in this District.

                               III. FACTUAL BACKGROUND

        6.      Cosi is a fast-casual restaurant chain with locations across the United States. It

also packages and sells food products bearing its label from each location (the “Proprietary

Products”).

        7.      On March 10, 2016, Cosi executed the Cosi, Inc. Foodservice Distribution

Agreement, a true and correct copy of which is attached hereto as Exhibit A (the “Agreement”),

in order for Distribution Market Advantage, Inc. and its distributors, Ben E. Keith Company and

GFS, to provide foodservice distribution services, including food items and related products, to

Cosi’s various restaurant locations.

        8.      From approximately October 2018 through January 2019, Cosi frequently

purchased goods from GFS pursuant to the terms and conditions memorialized by and agreed to

in the Agreement. GFS delivered those goods to Cosi and issued invoices totaling $1,232,333.52

(the “Past Due Balance”) in connection with the goods purchased by Cosi.

        9.      GFS issued written notice of default and made demand upon Cosi for payment of

the Past Due Balance, but Cosi has not remitted payment for any portion of the Past Due




                                               -2-
     Case 1:19-cv-00296-RJJ-RSK ECF No. 1 filed 04/18/19 PageID.3 Page 3 of 7



Balance. A true and correct copy of GFS’s written notice of default is attached hereto as Exhibit

B.

        10.    The express terms of the Agreement require Cosi to pay all charges pursuant to

the terms set forth on the invoices that are issued to Cosi. The Agreement also provides that the

entire outstanding balance due to GFS plus interests becomes due in full immediately upon

written notice of Cosi’s default in payment of any invoice.

        11.    In addition, Cosi terminated the Agreement effective as of February 8, 2019. A

true and correct copy of Cosi’s termination notice is attached hereto as Exhibit C.

        12.    The express terms of the Agreement require Cosi to purchase all remaining

inventory of Proprietary Products held by GFS. This amount totals $92,960.00 (the “Proprietary

Products Balance”).

        13.    Cosi has not remitted payment for any portion of the Proprietary Products

Balance.

        14.    As of the time of the filing of this complaint, Cosi owes GFS $1,325,293.52 (the

“Total Balance Due”), representing the sum of the Past Due Balance and the Proprietary

Products Balance.

        15.    The Agreement also provides that Cosi shall pay all costs of collection incurred

by GFS, including reasonable attorneys’ fees and expenses, should a default of Cosi’s payment

or other obligations under the Agreement occur.

                                          COUNT I
                                     (Breach of Contract)

        16.    GFS repeats, realleges, and incorporates by reference the allegations in

paragraphs 1 through 15 of this Complaint.




                                               -3-
   Case 1:19-cv-00296-RJJ-RSK ECF No. 1 filed 04/18/19 PageID.4 Page 4 of 7



       17.     Cosi is in default because it has not paid the amounts due under the invoices

issued pursuant to the Agreement. A detailed history of Cosi’s account with GFS which reflects

these amounts is attached hereto as Exhibit D.

       18.     Cosi has breached its obligations under the Agreement by failing to make all

payments to GFS required by the Agreement, which now totals $1,325,293.52 plus interest,

costs, and reasonable attorneys’ fees.

       19.     Due to Cosi’s ongoing breach, GFS has suffered and continues to suffer damages

in an amount not less than $1,325,293.52, plus interest, costs, and reasonable attorneys’ fees.

       20.     GFS has complied with all of its obligations under the Agreement and the

invoices issued to Cosi.

       WHEREFORE, Plaintiff GFS respectfully requests that this Court enter judgment in its

favor and against Cosi:

               (a)     awarding damages in favor of GFS and against Cosi in the amount of

               $1,325,293.52, plus interest, costs, and reasonable attorneys’ fees; and

               (b)     granting such other and further relief as this Court deems fair and

               equitable.

                                            COUNT II
                                         (Quantum Meruit)

       21.     GFS repeats, realleges, and incorporates by reference the allegations in

paragraphs 1-15 of this Complaint.

       22.     During the months of October 2018 through January 2019, Cosi received goods

that were provided by GFS or incurred other costs on its account with GFS.

       23.     At all pertinent times, Cosi understood that GFS expected payment for the goods

provided in connection with the Agreement and related invoices.




                                                 -4-
   Case 1:19-cv-00296-RJJ-RSK ECF No. 1 filed 04/18/19 PageID.5 Page 5 of 7



       24.     Cosi failed to remit payment to GFS for various goods provided to and costs

incurred by Cosi from October 2018 through January 2019.

       25.     As a result of Cosi’s failure to remit payment, Cosi is liable to GFS for the benefit

conferred upon it by the provision of the goods provided in connection with the Agreement and

related invoices.

       26.     As a direct result of Cosi’s failure to tender full payment to GFS for the value of

the goods provided in connection with the Agreement and related invoices, GFS has suffered

damages.

       27.     Due to Cosi’s failure to make full payment to GFS in an amount representing the

value of the benefit conferred upon Cosi for the goods, which amount is not less than

$1,325,293.52, exclusive of interest, costs, and reasonable attorneys’ fees, Cosi has benefitted

and has been unjustly enriched at the expense of GFS.

       WHEREFORE, Plaintiff GFS respectfully requests that this Court enter judgment in its

favor and against Cosi:

               (a)    awarding damages in favor of GFS and against Cosi in the amount of

               $1,325,293.52, plus interest, costs, and reasonable attorneys’ fees; and

               (b)    granting such other and further relief as this Court deems fair and

               equitable.

                                          COUNT III
                                      (Unjust Enrichment)

       28.     GFS repeats, realleges, and incorporates by reference the allegations in

paragraphs 1-15 of this Complaint.

       29.     Cosi has failed to pay GFS the amount of $1,325,293.52, exclusive of interest,

costs, and reasonable attorneys’ fees, despite due demand made by GFS.




                                               -5-
   Case 1:19-cv-00296-RJJ-RSK ECF No. 1 filed 04/18/19 PageID.6 Page 6 of 7



       30.     GFS has complied with all of its obligations under the Agreement executed by

Cosi and the invoices issued to Cosi.

       31.     As a result of Cosi’s failure to honor its obligations to GFS, Cosi has been

unjustly enriched in an amount that is not less than $1,325,293.52, exclusive of interest, costs,

and reasonable attorneys’ fees.

       WHEREFORE, Plaintiff GFS respectfully requests that this Court enter judgment in its

favor and against Cosi:

               (a)    awarding damages in favor of GFS and against Cosi in the amount of

               $1,325,293.52, plus interest, costs, and reasonable attorneys’ fees; and

               (b)    granting such other and further relief as this Court deems fair and

               equitable.

                                          COUNT IV
                                        (Account Stated)

       32.     GFS repeats, realleges, and incorporates by reference the allegations in

paragraphs 1-15 of this Complaint.

       33.     GFS has performed all of its obligations under the terms of the Agreement by

tendering delivery of the goods pursuant to Cosi’s requests.

       34.     GFS forwarded invoices to Cosi detailing the amounts due to GFS for each

underlying transaction.

       35.     As evidenced by the Agreement, Cosi agreed to pay for the goods.

       36.     Cosi has failed to pay GFS the outstanding amount of $1,325,293.52, exclusive of

interest, costs, and reasonable attorneys’ fees, despite due demand made by GFS.

       37.     As a result of Cosi’s failure to pay, an account was stated between GFS and Cosi

showing a balance of $1,325,293.52, exclusive of interest, costs, and reasonable attorneys’ fees.




                                               -6-
    Case 1:19-cv-00296-RJJ-RSK ECF No. 1 filed 04/18/19 PageID.7 Page 7 of 7



        38.    No other proceeding other than this action has been commenced to recover this

debt.

        39.    GFS is entitled to judgment from Cosi in the outstanding sum of $1,325,293.52,

exclusive of interest, costs, and reasonable attorneys’ fees.

        WHEREFORE, Plaintiff GFS respectfully requests that this Court enter judgment in its

favor and against Cosi:

               (a)      awarding damages in favor of GFS and against Cosi in the amount of

               $1,325,293.52, plus interest, costs, and reasonable attorneys’ fees; and

               (b)      granting such other and further relief as this Court deems fair and

               equitable.

Dated: April 18, 2019                          Respectfully submitted,

                                               GORDON FOOD SERVICE, INC.


                                           By:/s/ Jason M. Torf
                                              Jason M. Torf
                                              Riele J. Sims (pro hac vice pending)
                                              ICE MILLER LLP
                                              200 W. Madison St.
                                              Suite 3500
                                              Chicago, Illinois 60606
                                              (312) 726-6244 (phone)
                                              (312) 726-6214 (facsimile)
                                              jason.torf@icemiller.com
                                              riele.sims@icemiller.com

                                               Counsel for Gordon Food Service, Inc.




C\1315385.2                                     -7-
